Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 To Our Shareholders Vornados Funds from Operations for the year ended December 31, 2008 was $844.6 million, $5.16 per diluted share, compared to $966.6 million, $5.89 per diluted share, for the year ended December 31, 2007. Net Income applicable to common shares for the year ended December 31, 2008 was $338.0 million, $2.14 per diluted share, versus $511.7 million, $3.23 per diluted share, for the previous year. Here are the financial results (presented in EBITDA format) by business segment: % of 2008 ($ IN MILLIONS, EXCEPT SHARE DATA) EBITDA 2008 2007 Same Store EBITDA: New York Office 31 % 586.8 514.2 6.2 % Washington Office 21 % 396.6 393.8 4.5 % Total Office 52 % 983.4 908.0 5.5 % Retail 18 % 333.8 323.3 4.8 % Merchandise Mart 6 % 116.4 114.2 (.2 %) Hotel Pennsylvania 2 % 42.3 37.9 11.6 % Alexanders 3 % 58.1 64.1 Lexington Realty Trust 1 % 26.4 19.2 Toys R Us 18 % 345.8 302.0 Other (175.1 ) 305.9 EBITDA before minority interest and gains on sale of real estate 100 % 1,731.1 2,074.6 Funds from Operations 844.6 966.6 Funds from Operations per share 5.16 5.89 The businesses of Vornado performed well in 2008 (and even performed well in the fourth quarter of 2008, a period which may turn out to be the very eye of the storm(1)). In fact, adjusting for the $481 million swing in Other, 2008 EBITDA would have been $138 million greater than in 2007. We present the detail of Other in Appendix I. Our core business is concentrated geographically in New York and Washington, DC, is office and retail centric, and represents 80% of our EBITDA. (1) But remember, real estate is a lagger. This letter and this Annual Report contain forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.
